Citation Nr: 0406070	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-13 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left ear injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from January 1956 until 
January 1959.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a June 2002 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Milwaukee, Wisconsin.

Subsequent to the June 2002 rating decision, the claims file 
was transferred to the RO in Chicago, Illinois.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the appellant contends that the injuries 
at issue were sustained while he was stationed on the USS 
Wisconsin.  As the appellant explained, that ship collided 
with the destroyer USS Eaton.  The impact of that collision 
reportedly threw him against a bulkhead, causing his low 
back, left shoulder and left ear injuries.  In his July 2002 
notice of disagreement, the appellant suggested that an 
effort be made to obtain sick bay reports and ship deck logs 
for the USS Wisconsin in order to substantiate his claims.

In response to the appellant's statements, the RO requested 
specific information regarding the date of the claimed 
collision.  Thus, in a letter dated in October 2002, the 
appellant was asked to provide a 3-month time frame to 
facilitate their research efforts.  

By letter received in November 2002, the appellant provided 
the requested information.  Specifically, he stated that the 
collision involving the USS Wisconsin (BB64) occurred on May 
6, 1956.  

Subsequent to the appellant's November 2002 correspondence, 
the RO issued a statement of the case (SOC) in March 2003.  
That document continued to deny the appellant's claims.  
There was no indication, however, that an attempt was made to 
obtain the sick bay reports or ship deck logs of the USS 
Wisconsin.  The SOC only included reference to a standard 
transfer order, dated June 26, 1956, among the evidence 
considered.  Indeed, the RO did not state that all available 
requested evidence had been obtained.  Due to this fact, and 
due to the potential significance of such documents to the 
issues on appeal, a remand is necessary.  In short, the RO 
must attempt to obtain both sick bay reports and ship deck 
logs for May 6, 1956.  Furthermore, the appellant must be 
fully apprised of the efforts undertaken and also of the 
results of such efforts.  

The Board notes further that the RO made extensive attempts 
of obtain VA medical records from 1970 to the present with 
respect to the disabilities at issue.  The requests by the RO 
resulted in VA outpatient records dated beginning in 1981 
being added to the record.  However, the Board notes that in 
a May 14, 2003 letter from N.P. to the appellant's 
representative it was reported that the appellant indicated 
that he had been treated at the VA medical facility in 
Columbia, Missouri in approximately 1962.  It does not appear 
that an attempt was made by the RO to obtain VA medical 
records dated beginning in 1962.  The RO should ensure that a 
request is made for such records.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  The RO should request VA medical 
records pertaining to treatment of the 
appellant in Columbia, Missouri beginning 
in approximately 1962. 

3.  The RO should obtain the appellant's 
service personnel records, including a 
listing of his duty assignments, and 
associate them with the claims file.

4.  The RO should contact the appropriate 
authority and request a copy of both sick 
bay reports and ship deck logs of the USS 
Wisconsin (BB64) for the period from 
April 1956 to June 1956.  If such a 
request is unsuccessful this fact must be 
indicated in the claims file.  Following 
such request, the RO should notify the 
appellant as to the results of such 
development.  If any evidence is 
obtained, the RO should determine whether 
any other indicated development is 
necessary to include VA examination 
and/or opinion, and should readjudicate 
the issues on appeal, considering all 
evidence received since issuance of the 
most recent Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




